COPE, Judge
(specially concurring).
I agree that there had been a material change in circumstances between the time of the original sentencing and the resentencing, which change was properly taken into account at resentencing.
Affirmance is in order for an additional independent reason. This appeal is completely without merit. At the resentencing hearing there was extensive discussion of the proposed special condition of probation. Defense counsel asked to have a moment to consult with his client. After that consultation, defense counsel went on the record and stated, “Judge, my client will agree to have a special condition of probation that she will abide by all the orders that are entered by the Juvenile Court in the dependency case.” The State concurred, and the condition was imposed pursuant to that agreement. Defendant cannot now claim that imposition of that very condition was error. The issue is not properly preserved for appellate review.